Citation Nr: 0511302	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-08 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a broken 
nose.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDING OF FACT

A broken nose was not shown to be present in service and no 
residual disability of a broken nose has been shown.  


CONCLUSION OF LAW

The veteran does not have residuals of a broken nose that are 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from November 1943 to June 
1946.  He originally submitted a claim for entitlement to 
service connection for residuals of a broken nose in July 
2001.  The veteran claims that he has residuals of a broken 
nose related to an injury during his military service.

The RO wrote to the veteran in September 2001 and informed 
him of the evidence necessary to substantiate his claim.  He 
was also informed of what he needed to do to assist in the 
development of his claim and what the RO would do to assist 
him.

Service medical records (SMRs) for the period from November 
1943 to June 1946 have been associated with the claims file.  
They are negative for any complaints or treatment for a 
broken nose.  The veteran's separation examination dated in 
June 1946 noted that the veteran's nose and sinuses were 
normal.

A Travel Board hearing was held at the RO in March 2005 at 
which time the veteran indicated that there were several 
occasions in which his nose could have been broken during 
service.  He noted that he boxed during boot camp and cracked 
a rib in rough seas during a hurricane.  He testified that he 
also played sports and could have broken his nose then.  
Finally, he indicated that he lost a tooth while in service 
and could have broken his nose at that time.  He stated that 
while he was in service one side of his nose was closed 
completely.  He indicated that during the time he was in 
service he smoked and the smoke only came out one nostril.  
He stated that when he breathed half of his nose was plugged 
up.  He could not recall a specific incident wherein his nose 
was broken.  He reported that at the time he was discharged 
he was told he had a broken nose and was eligible for a 10 
percent pension.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran reports that he has chronic sinus 
problems that he relates to a broken nose incurred in 
service.  The veteran's service medical records are negative 
for any reference to a broken nose.  The veteran's separation 
examination illustrated that his nose and sinuses were normal 
at the time of his discharge from service.  

There is no evidence of the veteran having sustained a broken 
nose in service.  Although the veteran has reported that he 
suffers from chronic sinus problems which he believes 
resulted from a broken nose, no medical evidence supports 
this contention.  In fact, except for the veteran's own 
statements, there is no indication that the veteran broke his 
nose in service.  Even the veteran does not specifically 
remember fracturing his nose in service.  Instead, he assumes 
that he did because he now has problems that might be 
accounted for by a fractured nose.  

When all of the evidence of record is considered, the Board 
finds that it does not support a finding that any current 
problem is connected to a broken nose during the veteran's 
period of military service.  In short, there is no objective 
evidence of record that relates any current diagnosis to a 
fractured nose in service.  There is no evidence to support 
the veteran's contention that he sustained a broken nose 
while in service.  The absence of evidence of injury in 
service and of current disability attributed to the alleged 
injury is persuasive.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, service connection must be denied.  

The Board notes that the veteran has alleged that his sinus 
problems are due to a broken nose he said he incurred during 
military service.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran is 
competent to provide information about a specific injury he 
may have sustained in service, but even he cannot remember 
fracturing his nose in service.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of a broken nose.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his claim for service connection for 
residuals of a broken nose in July 2001.  The RO wrote to the 
veteran in September 2001 and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection.  The veteran was informed that 
his service medical records were being requested.  He was 
told he could submit any other information and evidence in 
support of his claim or identify the same and request the 
RO's assistance to obtain the information/evidence.

The veteran's claim was denied in September 2002.  The RO 
notified the veteran of the denial the same month.  

The veteran was issued a statement of the case (SOC) in April 
2003 that informed him of all of the evidence of record, the 
pertinent statutory and regulatory provisions and the reasons 
and bases for the continued denial of his claim.  In short, 
the notification to the veteran put him on notice as to what 
was required to substantiate his claim, told him what was 
required of him, instructed him as to what VA would do, and 
informed him of the need to submit all pertinent evidence.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained by VA.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
there is no indication, except by way of unsupported 
allegation, that the veteran broke his nose in service or 
experiences any current disability.  The veteran alleges that 
he has sinus problems related to a broken nose sustained in 
service.  However, his SMRs show that he did not receive 
treatment for a broken nose while in service and his nose and 
sinuses were reported as normal at the time of his separation 
from service.  Additionally, there is no current diagnosis.  
Consequently, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Service connection for residuals of a broken nose is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


